Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to preliminary amendment filed on 11-02-2020.  Claims 1-24 have been canceled and claims 25-44 have been added.  Claims 25-44 are pending.                               

Election/Restrictions
3. 	Restriction to one of the following inventions is required under 35 U.S. C. 121:
        I. Claims 25-42, drawn to an audio driving circuit comprising: a plurality of transistors; a power supply module operable in a first mode to generate at least a first voltage having a first voltage magnitude, wherein the first voltage magnitude is such that, in use in the first mode, for a first set of one or more transistors of said plurality of transistors, a voltage at a source terminal of the transistor of the first set can exceed a gate-source voltage tolerance of that transistor; an intermediate voltage generator configured to, in the first mode, output a first intermediate voltage to an intermediate voltage path to provide a voltage that can be used as a gate control voltage for the one or more transistors of the first set, wherein the first intermediate voltage differs from the first voltage by an amount which is less than the gate- source voltage tolerance of a transistor of the first set; and an intermediate path voltage clamp for selectively voltage clamping the intermediate voltage path in response to a reset condition for the audio driving circuit.; classified in H04R 29/00.CPC.
        II. Claim 43, drawn to an audio driver circuit comprising: at least a first transistor having a gate-source voltage tolerance; a power supply having a power supply controller operable to control the power supply in a first mode to generate a supply voltage with a magnitude greater than said gate- source voltage tolerance; a voltage controller configured to generate a first control voltage for use as a gate control voltage for at least the first transistor to maintain the magnitude of the gate-source voltage of the first transistor below said tolerance; and a voltage clamp for clamping the output of the voltage controller to said first control voltage in the event that the power supply controller is inoperable.; classified in H04r 9/063.CPC.      
        II. Claim 44, drawn to an audio amplifier comprising: at least a first transistor having a gate-source voltage tolerance, the first transistor being coupled to a node of a signal path that, in use, may be driven to a voltage with a magnitude greater than said a gate-source voltage tolerance; a safe voltage generator configured to generate a voltage for use as a gate control voltage for at least the first transistor to maintain the magnitude of the gate-source voltage of the first transistor below said tolerance; and a voltage clamp for clamping the output of the safe voltage controller to said first control voltage in the event of a reset of the audio amplifier; classified in H03G 3/3089.CPC.      





                    4. Inventions Group I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination in Group I has an intermediate voltage generator configured to, in the first mode, output a first intermediate voltage to an intermediate voltage path to provide a voltage that can be used as a gate control voltage for the one or more transistors of the first set, wherein the first intermediate voltage differs from the first voltage by an amount which is less than the gate- source voltage tolerance of a transistor of the first set; and an intermediate path voltage clamp for selectively voltage clamping the intermediate voltage path in response to a reset condition for the audio driving circuit; and subcombination in Group II has separate utility such as a power supply controller operable to control the power supply in a first mode to generate a supply voltage with a magnitude greater than said gate- source voltage tolerance; and subcombination in Group III has separate utility such as an audio amplifier comprising: at least a first transistor having a gate-source voltage tolerance, the first transistor being coupled to a node of a signal path that, in use, may be driven to a voltage with a magnitude greater than said a gate-source voltage tolerance.  See MPEP § 806.05(d).
      The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR  1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
       Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6. 	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
           
                                                 
                                                                 Conclusion
7.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 06-30-2022